                          IN THE UNITED STATES DISTRICT COURT
1                        FOR THE EASTERN DISTRICT OF CALIFORNIA
2

3     ITALIAN COLORS RESTAURANT,                          Case No.: 2:14-cv-00604-MCE-DAD
      ALAN CARLSON, STONECREST GAS &
4     WASH, SALAM RAZUKI,
      LAURELWOOD CLEANERS, LLC,                           STIPULATION TO EXTENSION OF
5     JONATHAN EBRAHIMIAN, LEON’S                         TIME FOR ATTORNEYS’ FEES,
      TRANSMISSION SERVICE, INC.,                         EXPENSES, AND COSTS; ORDER
6     VINCENT ARCHER, FAMILY LIFE
      CORPORATION d/b/a FAMILY
7     GRAPHICS, TOSHIO CHINO,
                                                          Date:         N/A
                             Plaintiffs,                  Time:         N/A
8                                                         Courtroom:    7, 14th Floor
             v.                                                         Hon. Morrison C. England, Jr.
9
      KAMALA D. HARRIS, in her official
10    capacity as Attorney General of the State of
      California,
11
                             Defendant.
12
13
            The parties hereby jointly request an extension of time, up until and including November
14
     15, 2018, of the deadline to file any application concerning attorneys’ fees, related nontaxable
15
     expenses, or costs. The parties are presently attempting to negotiate settlement of the remaining
16
     attorneys’ fees issues and they believe that the extension requested here will help those efforts to
17
     avoid unnecessary further litigation.
18
            Dated: October 5, 2018                          STIPULATED AND AGREED:
19
20                                                          /s/ Deepak Gupta
                                                            Deepak Gupta*
21                                                          Jonathan E. Taylor
                                                            GUPTA WESSLER PLLC
22                                                          1900 L Street, NW, Suite 312
                                                            Washington, DC 20036
23                                                          Telephone: (202) 888-1741
                                                            Facsimile: (202) 888-7792
24                                                          deepak@guptawessler.com

25                                                          Edward S. Zusman (SBN 154366)
                                                            Kevin K. Eng (SBN 209036)
26                                                          MARKUN ZUSMAN FRENIERE
                                                            COMPTON LLP
27                                                          465 California Street, Suite 500
                                                            San Francisco, CA 94104
28                                                          Telephone: (415) 438-4515
                                                      1                          Case No.: 2:14-cv-00604
                  STIPULATION TO EXTENSION OF TIME FOR ATTORNEYS’S FEES, EXPENSES AND COSTS
                                            Facsimile: (415) 434-4505
 1
                                            Gary B. Friedman*
 2                                          Tracey Kitzman
                                            Rebecca Quinn
 3                                          FRIEDMAN LAW GROUP LLP
                                            270 Lafayette Street
 4                                          New York, NY 10012
                                            (212) 680-5150
 5
                                            *admitted pro hac vice
 6
                                            Attorneys for Plaintiffs
 7

 8                                          /s/ John Killeen
                                            Xavier Becerra
 9                                             Attorney General of California
                                            John Killeen
10                                             Deputy Attorney General
11                                          Anthony R. Hakl
                                               Deputy Attorney General
12                                          1300 I Street, Suite 125
                                            P.O. Box 944255
13                                          Sacramento, CA 94244-2550
                                            (916) 322 9041
14                                          anthony.hakl@doj.ca.gov

15                                          Attorneys for Defendant

16
17
18
19
20
21
22
23
24
25
26
27

28

                                        2                              Case No.: 2:14-cv-00604
     STIPULATION TO EXTENSION OF TIME FOR ATTORNEYS’S FEES, EXPENSES AND COSTS
 1                                                 ORDER

 2          Upon the parties’ stipulation and pursuant to Federal Rule of Civil Procedure 54, the

 3   deadline for the plaintiffs’ motion for attorneys’ fees, related nontaxable expenses, or costs in this

 4   action is hereby extended to November 15, 2018.

 5          IT IS SO ORDERED.

 6   Dated: October 10, 2018

 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                       3                        Case No.: 2:14-cv-00604
                   STIPULATION TO EXTENSION OF TIME FOR ATTORNEYS’S FEES, EXPENSES AND COSTS
 1                                   CERTIFICATE OF SERVICE

 2          I certify that I filed a copy of the foregoing stipulation and proposed order via the Court’s

 3   CM/ECF system on October 5, 2018, which will automatically serve a copy on counsel for the

 4   defendants.

 5
     Dated: October 5, 2018                                       /s/ Kevin Eng
 6                                                                Kevin Eng
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                       4                       Case No.: 2:14-cv-00604
                   STIPULATION TO EXTENSION OF TIME FOR ATTORNEYS’S FEES, EXPENSES AND COSTS
